DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert S. Penilla, Esq on 07/02/2020.
The application has been amended as follows:

(Currently Amended)  A method for classification of objects in an image, the method comprising:
receiving object classification results of the image from one or more classification engines, the object classification results comprise classification of one or more objects and confidence scores associated with the one or more objects;
 aggregating the object classification results from the one or more classification engines to generate a list of confidence scores associated with each of the one or more objects, the list of confidence scores comprises one or more confidence scores from one or more classification engines; 

prior to receiving object classification results of the image from one or more classification engines, analyzing the image using a trained neural network;
segmenting, using the trained neural network, the image into a plurality of segments based at least on the analysis of the image;
determining one or more candidate classification engines that are historically accurate in classifying each of the plurality of segments based on one or more attributes of each respective segment; and
sending each of the plurality of segments to a respective classification engine determined to have a historically high accuracy above a predetermined threshold for analysis; and
generating a first orchestrated classification result based the overall certainty score for each of the one or more object.

6.	(Currently Amended) The method of claim 5

9.	(Cancelled)

  (Currently Amended)  A system for classifying objects of an image, the system comprising:

one or more processors coupled to the memory, the one or more processors configured to:
	segment the image into a plurality of segments based at least on the analysis of the image;
	determine one or more candidate classification engines that are historically accurate in classifying each of the plurality of segments based on one or more attributes of each respective segment; and
	 validate that the overall certainty score for each of the one or more objects is based on one or more classification engines having historically high accuracy generate a first orchestrated classification result based the overall certainty score for each of the one or more object;
	receive object classification results of the image from one or more classification engines, the object classification results comprise classification of one or more objects and confidence scores associated with the one or more objects;
 	aggregate the object classification results from the one or more classification engines to generate a list of confidence scores associated with each of the one or more objects, the list of confidence scores comprises one or more confidence scores from one or more classification engines; 
	calculate an overall certainty score for each of the one or more objects based at least on the list of confidence scores; and
	generate a first orchestrated classification result based the overall certainty score for each of the one or more object.

17.	(Cancelled)

18.	(Currently Amended) The system of claim 16

19-20.	 (Cancelled)

Examiner’s Statement of Reason for Allowance
Claims 1-8, 10-16 and 18 are allowed. 

The following is an examiner’s statement of reasons for allowance: the prior art of record teaches once segmenter 120 has generated scores for each position and anchor box combination, the classification engine may identify a set of candidate bounding boxes 122, which have the highest position scores values. Segmenter 120 may identify the highest-scoring candidate bounding boxes having associated position score values that exceed a given threshold, for example 0.95. Various other threshold values are possible well. After identifying candidate bounding boxes 122, segmenter 120 may output the identified set of highest scoring candidate bounding boxes to classifier 124 for further analysis to determine whether a given identified candidate bounding box may contain a  segmenting, using the trained neural network, the image into a plurality of segments based at least on the analysis of the image; determining one or more candidate classification engines that are historically accurate in classifying each of the plurality of segments based on one or more attributes of each respective segment; and sending each of the plurality of segments to a respective classification engine determined to have a historically high accuracy above a predetermined threshold for analysis; and fails to show the limitation of claim 10, “segment the image into a plurality of segments based at least on the analysis of the image; determine one or more candidate classification engines that are historically accurate in classifying each of the plurality of segments based on one or more attributes of each respective segment; and validate that the overall certainty score for each of the one or more objects is based on one or more classification engines having historically high accuracy generate a first orchestrated classification result based the overall certainty score for each of the one or more object;”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667